Citation Nr: 0620602	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
a postoperative left sural nerve graft scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from May 
1981 to May 1984 and from August 1987 to January 1989.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection for status post left sural nerve graft with 
neuroma and assigned a 10 percent evaluation, effective May 
28, 1999.  At the same time, an increased rating was assigned 
(30 percent) for status post operative cable graft to right 
anterior interosseous nerve.  In January 2002, the veteran 
testified at a videoconference hearing; a transcript of that 
hearing is of record.  In May 2002, the Board further 
increased the rating for status post operative cable graft to 
right anterior interosseous nerve to 50 percent.  The May 
2002 Board decision was not appealed.  The remaining matter 
was service connection for status post left nerve graft with 
neuroma postoperative left sural nerve graft scar, in which 
the Board arranged for development under then-existing 
authority in April 2002 and 2003.  The matter was also 
remanded in September 2003 and September 2005.  

The remaining matter has been recharacterized as a 
postoperative left sural nerve graft scar.  In January 2005, 
the RO separately granted service connection for 
postoperative neurological residuals of excision of the left 
sural nerve stump neuroma and assigned a 10 percent 
evaluation, effective June 8, 2000.  The January 2005 rating 
decision has not been appealed.  


FINDINGS OF FACT

Throughout the appeal period, the veteran's postoperative 
left sural nerve graft scar was manifested by no more than a 
superficial scar that was tender and painful on objective 
examination.  




CONCLUSION OF LAW

A rating in excess of 10 percent for a postoperative left 
sural nerve graft scar is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118; Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (in effect prior to and from 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
January 2004 and September 2005, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claims, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The May 2000 rating decision which assigned the initial 10 
percent rating advised the veteran of the basis for the 
rating.  In the May 2000 rating decision, January 2004 and 
September 2005 correspondence, and the March 2006 
supplemental statement of the case (SSOC) (that was issued 
pursuant to the September 2005 Board remand), he was properly 
(see VAOPGCPREC 8-2003 (Dec. 2003)) provided notice regarding 
the "downstream" issue of an increased initial rating and 
what the record showed.  The January 2004 correspondence 
included content complying notice by specifically advising 
the veteran to submit "any additional evidence that pertains 
to [his] appeal."  

Here, regardless of whether the veteran was provided notice 
of the types of evidence necessary to establish disability 
ratings or effective dates for the issue on appeal, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In determining if increased 
rating is warranted and the appropriate effective date for 
any increased rating, consideration is given to the evidence 
which shows the severity of the disability and when any 
increase in severity might have occurred.  38 U.S.C.A. 
§ 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such available evidence, 
including providing him with VA examinations, there was no 
prejudice to the veteran due to any failure to notify him as 
to the type of evidence necessary for an increased initial 
rating and to establish the effective date.  VA's duty to 
assist is satisfied.  It is not prejudicial to the veteran 
for the Board to proceed with appellate review.




II.  Factual Background


December 1999 VA examination noted that the veteran underwent 
a left sural nerve graft in 1989.  It was also noted that the 
only symptom related to the sural nerve harvest was that he 
developed a neuroma above the lesion, with a small lump, 
which was extremely sensitive to any touch or trauma.  On 
physical examination, the left ankle scar was 11 cm in 
length, thin, well healed, but several centimeters above it 
was a 1 cm palpable, very sensitive, obvious neuroma.  

May 2000 to January 2002 treatment records from Phoenix 
Medical Center (VAMC) showed continuous treatment for stump 
neuroma pain, excision of sural nerve stump neuroma in left 
leg, and chronic nerve pain post sural neuroma removal.  The 
veteran had intermittently undergone transcutaneous 
electrical nerve stimulation (TENS) therapy and wore socks to 
desensitize the area on the left leg.

On January 2004 VA examination, the veteran indicated that he 
has constant and daily numbness to the lateral aspect of his 
left leg.  He has also had pain with any form of pressure on 
the distal lateral leg with radiating pain to the lateral and 
dorsal parts of the ipsilateral foot.  He reported that since 
the left leg sural nerve stump neuroma excision in October 
2000, he has had complaints of pain at the surgical incision, 
especially when applying pressure to the site.  Otherwise, he 
only experiences pain to this area after prolonged periods of 
ambulation and/or standing.  He also reported numbness to the 
immediate post surgical site but denied any pruritus or 
paresis.  He also reported that he experiences evening pain 
that wakes him from sleep a couple of times per week to this 
area in question.  He denied any associated symptoms of 
paresis, paralysis, swelling, heat, redness, and 
incoordination throughout his overall daily activities 
including repetitive and normal tasks.  He did report some 
fatigability to the ipsilateral lower extremity after 
prolonged periods of ambulation.  

On physical examination, there was symmetrical muscle mass on 
gross inspection, bilaterally.  Pulses were two plus 
posterior tibial and distal capillary refill was at 1 second.  
There was neither edema nor cyanosis.  There was normal hair 
growth to the distal left lower extremity, there was no skin 
atrophy, and there was normal skin warmth on palpation.  The 
scar to the calf area was vertical in orientation, measuring 
6 cm that was hypopigmented and not hypertrophic and not 
associated with any subcutaneous masses nor loss of 
subcutaneous tissue.  It was tender to palpation, and there 
was subjective decrease in light touch sensation using 
monofilament.  

The scar over the distal lateral aspect of the leg measured 
11cm in length in a vertical orientation coursing posterior 
to the lateral malleolus which was hypopigmented, not 
hypertrophic, and not associated with any flexure 
contractures.  There were no abnormal subcutaneous masses or 
loss of subcutaneous tissue.  It was tender to palpation.  
There was decrease in light touch sensation using 
monofilament for examination.  The tenderness elicited on 
palpation of the scar radiated to the dorsum of the foot and 
the lateral aspect of the foot.  There was tenderness on 
palpation of the dorsum and of the lateral aspect of the left 
foot that also radiated to the area of the post surgical 
scar.  There was no swelling, erythema, induration, or 
streaking.  5/5 was the motor strength in all flexors and 
extensors of the bilateral lower extremities.  Light touch 
sensation was as described above, otherwise it was normal.  
Hyperthesias was, as described above, to the dorsum and 
lateral aspects of the left foot and to the scar sites.  
There was normal proprioception.  The assessment included 
phantomlike neuritis at the donor site, a residual of the 
left nerve graft procedure that took place in 1989.  The left 
leg sural nerve stump neuroma excision residuals most notably 
consisted of neuritis.  His condition was considered mild to 
moderately disabling.  

On a subsequent January 2004 VA examination, the veteran 
indicated that he lost the feeling on the lateral aspect of 
his left foot just above the ankle.  This was complicated 
with an itchy type of pain over his scars, intermittently 
requiring TENS therapy.  He indicated that he sometimes wakes 
up at night due to pain when the scar is touched.  The 
examiner noted that it was not clear how this would limit the 
veteran in terms of functional ability of the left leg.  On 
physical examination, there were trace reflexes in the knees 
and ankles.  Toes were down going, there was analgesia over 
the left lateral aspect of the left foot.  There was minimal 
tenderness over both scars of the posterior left leg.  
Vibratory sense was intact.  Motor examination of all muscle 
groups of lower extremities were 5/5.  

III.  Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The rating for the veteran's postoperative left sural nerve 
graft scar is determined under the criteria for Diagnostic 
Code (Code) 7804 of VA's Rating Schedule.  Code 7804 provides 
a maximum 10 percent rating for superficial scars which are 
tender and painful on objective demonstration. 38 C.F.R. § 
4.118 (effective prior to August 30, 2002).

Other potentially applicable codes include Code 7803, which 
provides that a 10 percent maximum rating is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
and Code 7805, which provides that scars may also be rated on 
the basis of any related limitation of function of the body 
part which they affect. 38 C.F.R. § § 4.118 (effective prior 
to August 30, 2002).

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  From 
their effective date, the veteran is entitled to a rating 
under the revised criteria.

Under the revised rating criteria, a 10 percent rating is 
warranted under Code 7804 for scars which are superficial and 
painful on examination. Note (1) to this Code indicates that 
a superficial scar is one not associated with underlying 
tissue damage.  Under the revised Code 7803, a 10 percent 
rating is warranted for a superficial unstable scar.  Note 
(1) to this Code indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Code 7805 remained unchanged.

This case involves an appeal as to the initial rating 
assigned with the grant of service connection. In such cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  
However, it is not shown that the disability at issue varied 
in severity during the course of the appeal period. 
Consequently, there is no evidentiary basis for "staged 
ratings" in this case.

IV.  Analysis

In order to again clarify the issue on appeal, the Board 
restates its prior discussion from the September 2005 Board 
remand.  A May 2000 rating decision granted service 
connection for postoperative residuals of a left sural nerve 
donor graft, assigning a 10 percent rating.  The veteran 
appealed that rating.  He subsequently developed a neuroma in 
the sural nerve stump and later underwent excision of the 
neuroma.  A rating decision in January 2005 assigned a 
separate 10 percent rating for postoperative neurological 
residuals of excision of the left sural nerve stump neuroma.  
Although the neuroma developed as a consequence of the 
earlier sural nerve graft, the Board still believes that the 
RO correctly considered the subsequent postoperative 
residuals as a separate disability.  Thus, the newly service-
connected disability is not part and parcel of the previously 
service-connected sural nerve graft scar.  The record does 
not reflect that the veteran has disagreed with the rating 
assigned for the new disability.  

As some of the veteran's complaints on examination appear to 
relate to the issue currently not on appeal, the Board would 
like to remind the veteran that he may file a separate 
increased rating claim if he believes that the postoperative 
neurological residuals of excision of the left sural nerve 
stump neuroma have increased in severity.

Considering the rating under criteria in effect prior to 
August 30, 2002, the Board notes that there is no question 
that the veteran's postoperative left sural nerve graft scar 
was superficial, tender and painful on objective examination, 
which warrants the maximum 10 percent rating under Code 7804 
(10 percent).  See January 2004 VA examinations.  As Code 
7803 only provides for a maximum 10 percent rating, rating 
the disability under Code 7803 would be of no benefit to the 
veteran.  In considering other potentially applicable 
criteria, the medical evidence of record does not show, nor 
is it alleged, that the scar causes impairment of function, 
to warrant a higher rating for such impairment under Code 
7805.  Therefore, a rating in excess of 10 percent is not 
warranted under the old criteria.  

When considering the claim under the revised skin rating 
criteria (from August 30, 2002), it is important to note that 
Codes 7802-7804 do not provide for a rating in excess of 10 
percent.  Rating under those criteria would be of no benefit 
to the veteran.  During the appeal period, the scar has not 
been shown to be deep or to cause limitation of motion (and 
is far short of 39 square centimeters in area).  Consequently 
rating under the Codes 7801 or 7805 would not be appropriate.  

Throughout the appeal period, the competent (medical) 
evidence does not reflect symptoms that would warrant a 
rating in excess of 10 percent under any potentially 
applicable rating criteria, old or new.  The preponderance of 
the evidence is against the claim, and it must be denied.




ORDER

A rating in excess of 10 percent for a postoperative left 
sural nerve graft scar is denied. 



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


